


117 HR 4546 IH: Turkey Human Rights Promotion Act of 2021
U.S. House of Representatives
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4546
IN THE HOUSE OF REPRESENTATIVES

July 20, 2021
Mr. Jeffries (for himself and Ms. Cheney) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To assist those subject to politically motivated charges in Turkey, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Turkey Human Rights Promotion Act of 2021. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings.
Sec. 3. Definitions.
Sec. 4. Statement of policy.
Sec. 5. Sense of Congress on press freedom.
Sec. 6. Sense of Congress on internet freedom.
Sec. 7. Sense of Congress on protecting lawyers and promoting fair trials.
Sec. 8. Sense of Congress on accountability for human rights violations.
Sec. 9. Political prisoners assistance.
2.FindingsCongress makes the following findings: (1)The United States values its longstanding alliance with the Republic of Turkey and its friendship with the people of Turkey, and seeks to promote their democratic aspirations.
(2)Actions taken by the Government of Turkey in the aftermath of the attempted coup of July 2016 have significantly expanded the government’s crackdown on freedoms of expression, peaceful assembly, and association. Freedom House assessed Turkey to be not free in its Freedom in the World 2021 report. (3)Since July 2016, Turkish authorities have detained tens of thousands of people they accused of aiding the coup attempt or supporting terrorism, sweeping up journalists, opposition politicians, dissidents, and others. The end of the state of emergency in 2018 has not led to an improvement in fundamental freedoms in Turkey as the Government of Turkey has codified some of the provisions from the state of emergency into law.
(4)The Government of Turkey has used the attempted coup as justification for a broader crackdown. (5)The 2020 Country Reports on Human Rights Practices: Turkey states, Under broad antiterror legislation passed in 2018 the government continued to restrict fundamental freedoms and compromised the rule of law. Since the 2016 coup attempt, authorities have dismissed or suspended more than 60,000 police and military personnel and approximately 125,000 civil servants, dismissed one-third of the judiciary, arrested or imprisoned more than 90,000 citizens, and closed more than 1,500 nongovernmental organizations on terrorism-related grounds, primarily for alleged ties to the movement of cleric Fethullah Gulen, whom the government accused of masterminding the coup attempt and designated as the leader of the Fethullah Terrorist Organization..
(6)A 2020 Reuters investigative press report revealed that the Government of Turkey terminated 4,000 judges and prosecutors since 2016. A 2020 Human Rights Watch report highlighted the continued arbitrary detention of lawyers, which runs contrary to Turkey’s obligations under the International Covenant on Civil and Political Rights, done at New York December 19, 1966, the Convention for the Protection of Human Rights and Fundamental Freedoms, done at Rome November 4, 1950 (commonly known as the European Convention on Human Rights), and other human rights obligations.  (7)Turkey is the world’s second worst jailer of journalists, according to the Committee to Protect Journalists. 
(8)President Recep Tayyip Erdoğan began a crackdown on journalism before the 2016 coup attempt, which he then intensified. The Committee to Protect Journalists estimated that Turkey was holding at least 37 journalists in jail at the end of 2020. According to a September 18, 2019, joint statement by civil society organizations, at least 180 media outlets have been forcibly closed since the coup attempt of which Kurdish-language and Kurdish-focused media outlets are especially vulnerable. (9)The Government of Turkey has also targeted writers and academics. Of roughly 2,000 academics who signed a January 2016 petition calling for a restart to peace negotiations between the government and the armed Kurdistan Workers’ Party, more than 700 scholars were criminally charged with making propaganda for a terrorist organization.
(10)The Government of Turkey continues its unjust, 3-year detention of civil society leader Osman Kavala. In 2017, Turkish authorities charged Kavala and 15 others with attempting to overthrow the government or to prevent it from performing its duties based on ill-founded accusations regarding the group’s role in 2013 protests. In December 2019, the European Court of Human Rights (ECHR) ruled that Kavala’s detention took place in the absence of sufficient evidence that he had committed an offence, in violation of his right to liberty and security under the European Convention on Human Rights. Turkey responded by acquitting Kavala, but immediately rearresting him under new charges relating to the 2016 coup attempt and espionage and has continued to ignore the binding ECHR ruling.  (11)In 2017, Turkish police arrested Amnesty International Turkey’s board chair, Taner Kiliç, and its director, Idil Eser, charging them as members of a terrorist organization. The charges against Kiliç were based on the mere allegation, later found to be false, that he had downloaded a messaging application. Yet in July 2020, a Turkish court sentenced Kiliç to over 6 years in prison and Eser was sentenced to more than 2 years in prison.
(12)The Government of Turkey continues its unjust detention of Selhattin Demirtaş, a Kurdish politician detained with other members of the People’s Democratic Party on November 4, 2016. Demirtas was a member of parliament at the time of his arrest for allegedly carrying out terrorist propaganda by speaking in support of peace negotiations with the Kurdistan Workers’ Party. The European Court of Human Rights ruled in November 2018 that his detention had pursued the predominant ulterior purpose of stifling pluralism and limiting freedom of political debate, which was at the very core of the concept of a democratic society. In December 2020, the ECHR ruled that Turkey must immediately release Demirtas from prison, which Turkey continues to ignore. (13)The Government of Turkey has targeted lawyers, with particular focus on criminal defense lawyers, prosecuting them for discharging their professional duties and associating them, without evidence, with the alleged crimes of their clients. Fair trial rights and protections for lawyers have been restricted just as they are most critically needed given mass detentions and the wider crackdown on dissent. Police have also intimidated lawyers and obstructed their work 
(14)The Government of Turkey heavily restricts and censors the internet. In 2019, the government blocked more than 408,000 websites, 40,000 tweets, 10,000 YouTube videos, and 6,200 Facebook shares, and blocked Wikipedia between 2017 and 2020. In early 2021, the government enacted a new social media law, which threatens social media companies that do not obey requests to remove content. Twitter, and its live video-streaming services, are currently facing pressure in the form of advertising bans by the Government of Turkey as a result of their unwillingness to appoint local representatives to handle government removal requests. (15)Turkey ranks among the countries with the highest number of content removal requests sent to Twitter and Facebook, according to the companies’ transparency reports.
(16)The Government of Turkey has demonstrated a disregard for fundamental freedoms beyond Turkey’s borders, including in the United States. In 2016, members of President Erdoğan's security detail engaged in violence against journalists reporting on an event at the Brookings Institution. During President Erdoğan’s May 2017 visit to Washington, DC, individuals from the Turkish Embassy grounds pushed past District of Columbia police officers to brutally attack individuals demonstrating peacefully in opposition to policies of the Government of Turkey. (17)The Government of Turkey has abused international institutions to target critics, triggering a flood of Interpol red notice requests to detain critics abroad, according to Freedom House.
(18)Since 2014, the Government of Turkey has pursued opponents and critics in more than 30 countries, securing the renditions of at least 58 people without due process in what Freedom House has characterized as a campaign of transnational repression, unrivaled by any other country. In a March 3, 2021 report, the Office of the High Commissioner for Human Rights stated that the increase in cases in arbitrary detention may constitute crimes against humanity. (19)The Government of Turkey threatens to escalate its targeting of critics internationally, consistent with an overly broad domestic counterterrorism campaign. On October 30, 2019, President Erdoğan stated, Some countries eliminate terrorists whom they consider as a threat to their national security, wherever they are. Therefore, this means those countries accept Turkey has the same right. This includes the terrorists they shake hands with and praise. He added that he hoped to deliver good news on the matter soon.
3.DefinitionsIn this Act: (1)Political prisonerThe term political prisoner means a person who has been deprived of his or her personal liberty if—
(A)the detention has been imposed in violation of one of the fundamental guarantees set out in the European Convention on Human Rights, particularly— (i)freedom of thought, conscience, and religion;
(ii)freedom of expression and information; and (iii)freedom of assembly and association;
(B)the detention has been imposed for purely political reasons without connection to any offense; (C)for political motives, the length of the detention or its conditions are clearly out of proportion to the offense of which the person has been found guilty or is suspected;
(D)for political motives, he or she is detained in a discriminatory manner as compared to other persons; or (E)the detention is the result of proceedings which were clearly unfair and appear to be connected with political motives of the authorities. 
(2)Prisoner of conscienceThe term prisoner of conscience means any person who— (A)is imprisoned or otherwise physically restricted solely for the peaceful exercise of his or her human rights; and
(B)has not used violence or advocated violence or hatred. 4.Statement of policyIt is the policy of the United States—
(1)to support democracy, peace, and prosperity in Turkey; (2)to oppose the abuse of counterterrorism authorities, including targeting journalists, political opponents, dissidents, minorities (including Kurds), and others engaged in exercising their right to freedoms of expression, peaceful assembly, or association;
(3)to consider those unfairly detained or imprisoned under counterterrorism authorities on politically motivated grounds to be prisoners of conscience or political prisoners, as appropriate, unless there is probative evidence of specific criminal misconduct presented in proceedings that comply with international fair trial standards; (4)to use all diplomatic tools to advocate that all prisoners of conscience and political prisoners in Turkey should be released;
(5)to support and pressure the Government of Turkey in the repeal or amendment of— (A)all anti-terrorism laws and regulations that allow the government to unjustly target journalists, political opponents, dissidents, and minorities;
(B)all laws and regulations that violate the right to freedoms of expression, peaceful assembly, or association in a manner not permitted by international legal standards, including laws and regulations that seek to punish those who insult political figures or denigrate the Turkish nation or state institutions; and (C)all laws and regulations that violate the right to a fair trial; and
(6)to oppose the export to Turkey by any country of surveillance technologies, including software, that could be used to monitor the activities of journalists, political opponents, dissidents, or minorities. 5.Sense of Congress on press freedomIt is the sense of Congress that—
(1)the Government of Turkey must take steps to significantly improve the dire climate for journalists and those supporting the journalism profession, including— (A)ending the enforcement of draconian laws and regulations that restrict freedom of expression; and 
(B)releasing all journalists and media workers who have been imprisoned for fulfilling their professional responsibilities; (2)the Department of State should provide assistance and warnings of impending politically motivated detention or harm to journalists and media workers in danger in Turkey, regardless of citizenship status, including journalists working for Kurdish media organizations;
(3)United States Government officials should prioritize demands to release unfairly detained journalists and media workers in their communications with Turkish officials; and (4)press freedom and the freedom of expression are fundamental human rights and should be upheld and protected in Turkey and everywhere.
6.Sense of Congress on internet freedomIt is the sense of Congress that— (1)the Government of Turkey must cease its ongoing crackdown on free expression on the internet, including by repealing or amending laws that allow the government to block a website or remove content from the website if there is sufficient suspicion that the site is insulting political figures;
(2)the Department of State should support and pressure the Government of Turkey in halting its frequent requests that social media companies block accounts and content of journalists and media outlets, ending its blocking of Wikipedia, and ensuring that the Radio and Television Supreme Council does not arbitrarily restrict online streaming services through a costly and opaque licensing regime; and (3)escalating controls regulating internet use are an attempt by the Government of Turkey to silence one of the last platforms for independent journalism in the country.
7.Sense of Congress on protecting lawyers and promoting fair trialsIt is the sense of Congress that— (1)the Government of Turkey must—
(A)halt its indiscriminate detention and prosecution of lawyers, judges, prosecutors, and court officials, and its targeting of lawyers’ associations; (B)repeal laws restricting the right of lawyers to discharge their professional duties, the rights of suspects to legal counsel, and the right of lawyer-client privileged communication;
(C)ensure that lawyers can visit detainees in police custody, and remind police and prosecutors of the protected role of lawyers under Article 14 of the International Covenant on Civil and Political Rights, Articles 5 and 6 of the European Convention on Human Rights, and the United Nations Basic Principles on the Role of Lawyers; and (D)end the practice of prosecuting lawyers based on whom they have represented as clients;
(2)the Department of State should pressure the Government of Turkey— (A)to abolish extended pretrial detention, consistent with Turkey’s Judicial Reform Strategy;
(B)to reverse the April 2017 amendment to Article 159 of the Constitution, which allows for political control over the nomination procedures to the Council of Judges and Prosecutors; and (C)to ensure the independence of judges and of the judiciary system, with particular focus on the Ministry of Justice; and 
(3)the independence of any country’s judicial system suffers when lawyers— (A)are subject to intimidation and harassment in their work; and 
(B)are identified with the causes of their clients. 8.Sense of Congress on accountability for human rights violationsIt is the sense of Congress that if the Government of Turkey does not promptly take effective steps to address the human rights violations described in this Act—
(1)the President of the United States should impose sanctions pursuant to the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note) with respect to officials of the Government of Turkey found responsible for— (A)the detention of prisoners of conscience and political prisoners;
(B)the politically motivated detention of journalists; (C)restricting of freedom of free expression through social media; and 
(D)other gross violations of internationally recognized human rights; (2)the President should confirm that United States security assistance provided to the Government of Turkey is fully consistent with the conditions mandated in section 36 of the Arms Export Control Act ((22 U.S.C. 2776)) and the human rights provisions contained in section 620M of the Foreign Assistance Act of 1961, (22 U.S.C. 2378d); and
(3)the Secretary of the Treasury should instruct the United States executive director of each international financial institution to oppose any loan, grant, policy, or strategy determined to be directly enabling the Government of Turkey to violate the human rights of its citizens.  9.Political prisoners assistanceThe Secretary of State shall provide assistance to civil society organizations in Turkey that work to secure the release of prisoners of conscience and political prisoners in Turkey, and to current and former prisoners of conscience and political prisoners in Turkey, including—
(1)support for the documentation of human rights violations with respect to prisoners of conscience and politically motivated prisoners; (2)support for advocacy in Turkey to raise awareness of issues relating to prisoners of conscience and political prisoners;
(3)support for efforts to repeal or amend laws or regulations that are used to imprison individuals as prisoners of conscience or political prisoners; (4)support, including travel costs, and legal fees, for families of prisoners of conscience and political prisoners;
(5)support for health, including mental health, and post-incarceration assistance in gaining access to education and employment opportunities or other forms of reparation to enable former prisoners of conscience and political prisoners to resume a normal life; and (6)the delegation of specific United States mission staff who will observe trials in politically motivated cases, including in Southeast Turkey. 

